11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


Seagraves Independent School District,        * From the 106th District Court
                                                of Gaines County
                                                Trial Court No. 16-02-17225.

v. No. 11-16-00202-CV                         * October 6, 2016

Sandia Construction, Inc.,                    * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed, and the cause is remanded to the trial
court to effectuate the parties’ settlement agreement. The costs incurred by
reason of this appeal are taxed against the party incurring same.